                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MFALME EL BEY,

                 Plaintiff,

         v.                                                      Case No. 19-cv-476-JPG-MAB

 CITY OF CENTRALIA, TOM ASHBY, DAVID
 SAUER, WILLIAM “BILL” SMITH, HOWARD
 JONES, BOBBY PATTON, BRIAN ATCHISON,
 GREG DODSON, MICHAEL PEEBLES, MARION
 COUNTY SHERIFF DEPARTMENT, RICH
 STEVENSON, ANTHONY DECKER, MARK
 MILLER, STEVE FOX and JOHN DOES 1-5,

                 Defendants.

                                    MEMORANDUM AND
                                   ORDER TO SHOW CAUSE

       This matter comes before the Court on plaintiff Mfalme El Bey’s motion for leave to

proceed in forma pauperis (Doc. 3). A federal court may permit an indigent party to proceed

without pre-payment of fees. 28 U.S.C. § 1915(a)(1). Nevertheless, a court can deny a qualified

plaintiff leave to file in forma pauperis or can dismiss a case if the action is clearly frivolous or

malicious, or fails to state a claim. 28 U.S.C. § 1915(e)(2)(B)(i) & (ii). The test for determining

if an action is frivolous or without merit is whether the plaintiff can make a rational argument on

the law or facts in support of the claim. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Corgain

v. Miller, 708 F.2d 1241, 1247 (7th Cir. 1983). An action fails to state a claim if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). When assessing a petition to proceed in forma pauperis, a

district court should inquire into the merits of the petitioner’s claims, and if the court finds them
to be frivolous, it should deny leave to proceed in forma pauperis. Lucien v. Roegner, 682 F.2d

625, 626 (7th Cir. 1982).

       The Court is puzzled by some apparent contradictions between El Bey’s complaint, in

which he implies he owns at least two houses into which he claims some of the defendants

unlawfully broke, and his motion for leave to proceed in forma pauperis, in which he declares

under penalty of perjury that he owns no real estate. Before the Court examines the merits of El

Bey’s complaint to see if it is frivolous, malicious, or fails to state a claim, the Court must clear

up El Bey’s financial situation. The Court therefore ORDERS El Bey to SHOW CAUSE on or

before June 14, 2019, why the Court should not (1) deny his motion to proceed in forma

pauperis because he is not indigent and/or (2) dismiss this case for untruthful statement of his

assets in his motion for leave to proceed in forma pauperis.

IT IS SO ORDERED.
DATED: May 13, 2019


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  2
